Citation Nr: 0328299	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than May 6, 2001, 
for the assignment of a 100 percent rating for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in May 2003, a transcript 
of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran submitted a timely 
Notice of Disagreement (NOD) to a September 1999 rating 
decision which established service connection for PTSD, and 
assigned an initial rating of 30 percent.  However, the 
record does not show he submitted a timely Substantive Appeal 
after a Statement of the Case (SOC) was promulgated in 
January 2001.

3.  The competent medical evidence does not show that it was 
factually ascertainable that the veteran's service-connected 
PTSD satisfied the criteria for a 100 percent rating prior to 
May 6, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 6, 2001, 
for the assignment of a 100 percent rating for PTSD are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.130 (Diagnostic Code 
9411), 20.200, 20.202 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The Board notes that the veteran's 100 percent rating was 
assigned by a September 2001 rating decision, and that his 
NOD for an earlier effective date was received in October 
2001, both of which were after the enactment of the VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the pertinent legal criteria for the establishment of 
effective dates by the May 2002 SOC.  This document also 
provided a summary of the pertinent criteria for evaluating 
the severity of his PTSD, as did a prior SOC in January 2001.  
The VCAA made no changes to either of these criteria.  
Moreover, the May 2002 SOC included a summary of the VCAA 
regulatory provisions.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Here, the veteran was accorded multiple examinations 
for the purpose of evaluating the severity of his PTSD.  He 
also had the opportunity to present testimony in support of 
his claim for an earlier effective date at the May 2003 
hearing.  Further, it does not appear that he has indicated 
the existence of any pertinent evidence that has not been 
obtained or requested by the RO.  In fact, a June 2003 Report 
of Contact reflects that he reported he was not sending any 
further evidence, and that he wanted his appeal to be 
processed as soon as possible.  Thus, the duty to assist has 
been fulfilled.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that the veteran's case has been in adjudicative status 
for several years; that he was notified of the criteria for 
establishing earlier effective dates and the pertinent VCAA 
regulations in May 2001.  As such, the veteran was accorded 
more than the statutory one year period in which to present 
evidence in support of his claim prior to the Board's 
adjudication in this case.  Further, the RO considered all of 
the relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  In addition, the Board reiterates 
that the veteran indicated in a June 2003 Report of Contact 
that he had did not have anything else to submit, and 
requested that the Board proceed immediately with the 
adjudication of his appeal.  (Emphasis added.)  Thus, there 
has been no prejudice to the veteran that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Background.  The veteran has contended, including at his 
personal hearing, that the 100 percent rating for his 
service-connected PTSD should be effective from September 
1997, when he made his original claim of service connection 
for this disability.  He maintains that he submitted a timely 
NOD with the initial rating of 30 percent, and that the 
impairment of this disability is just as severe now as it was 
at the time of the initial rating.

The record reflects the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, which was received 
on September 16, 1997.  Among other things, he claimed 
service connection for PTSD.

The evidence includes various VA medical records which cover 
a period from 1994 to 2001.  Among other things, these 
records reflect that the veteran was evaluated and treated 
for his PTSD on a variety of occasions, including VA PTSD 
examinations conducted in July 1999, December 2000, and July 
2001.  These records note, in part, that he had symptoms of 
depression, anger, nightmares, insomnia, flashbacks, and 
hypervigilance.  In addition, the records reflect that he was 
treated for substance abuse, and participated in a VA 
homeless program.

At the July 1999 VA PTSD examination, the examiner noted that 
no claims file had been provided, but that the veteran's 
clinical records were available and reviewed.  The examiner 
also summarized the veteran's in- and post-service history.  
In pertinent part, the examiner noted that the veteran began 
to use drugs following his military service, became addicted 
to cocaine, and went through a VA inpatient drug 
rehabilitation program in 1991 or 1992.  He subsequently 
underwent an outpatient program in 1997, but was expelled.  
He entered a VA homeless program in November 1998, remained 
in the domiciliary, and went through a substance abuse 
program during February and March 1999, following which he 
went into the homeless program where he remained.  Further, 
the examiner noted that the veteran had difficulty 
maintaining steady employment, with his longest period of 
employment being as a security guard in a retirement home.  
He also worked in that capacity for the District of Columbia 
government for 5 years.  It was noted that he had had several 
other jobs as a security guard.  In addition, he had worked 
at one point as a gas station manger, but was terminated 
after an argument with his boss.  More recently, he had done 
telemarketing work.  All his jobs, except the first one, 
lasted approximately a year.  For about 9 months prior to 
entering the VA homeless program, he lived on the streets.

On mental status examination, the veteran was found to be 
well-groomed, and his speech was coherent and normal in 
tempo.  Motor behavior was unremarkable.  His affect appeared 
euthymic except on one occasion when his eyes teared up while 
he described feeling suicidal a few years ago.  Nevertheless, 
there was no evidence of psychotic symptoms, obsessions, 
compulsions, or formal panic disorder.  On cognitive function 
testing, he was oriented in all 3 spheres.  Immediate recall 
of 3 items was intact.  Performance on serial 7's was done 
well, and it was noted that he remembered 2 out of 3 items 
after the intervening serial 7's task.

Based on the foregoing, the examiner diagnosed cocaine 
dependence, in early remission; and PTSD.  The examiner also 
assigned a global assessment of functioning (GAF) score of 
55.  It is noted that GAF scores of 51 to 60 reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

Service connection was established for PTSD by a September 
1999 rating decision.  This decision assigned an initial 
rating of 30 percent, effective September 16, 1997.  The 
veteran was informed of this decision by correspondence dated 
September 13, 1999.

In an October 1999 rating decision, the RO confirmed and 
continued the 30 percent rating for the veteran's PTSD.  The 
veteran was informed of this decision by correspondence dated 
October 29, 1999.

The veteran's NOD to the initial rating for his service-
connected PTSD was received by the RO on September 5, 2000.  
He asserted that he was taking various medications for his 
PTSD, that he had not had a full-time job in about 3 years; 
that he had been in a VA institution for the larger part of 
the past 2 years, that he slept a maximum of 2 to 2 1/2 hours 
without interruption, that he had panic attacks 2 to 3 times 
per month, that he had 2 flashbacks per month, that he was 
depressed and/or angry the majority of the time, and that he 
had nightmares almost every night.

The record reflects that the veteran subsequently underwent a 
new VA PTSD examination in December 2000, which was conducted 
by the same examiner as in July 1999.  Among other things, 
the examiner noted that the veteran's claims file and 
clinical records had been provided and reviewed.  The 
examiner also noted that, in addition to his PTSD symptoms, 
the veteran had a chronically depressed mood with decreased 
energy, interests and initiative, and that his appetite was 
also diminished.  However, he did deny suicidal thoughts.  It 
was noted that he had been transferred to the transitional 
housing section of the domiciliary earlier that year, and 
that was where he currently remained.  Moreover, it was noted 
that he continued to have occasional nightmares related to 
his in-service trauma, as well as frequent thoughts related 
to his trauma.  Avoidance symptoms consisted of crowd 
avoidance, as well as anxiety and avoidance around buses.  He 
was very watchful and hypervigilant in crowds, had a sense of 
foreshortened future, and little interest in hobbies or other 
activities.  His main complaint was chronic and severe 
insomnia.  Regarding medication, it was noted that he took a 
combination of cypropheptadine, sertraline, trazodone, and 
olanxopine.  With respect to psychosocial adjustment, it was 
noted that he had not had any arrests since his last exam, 
and that he had been attending a VA sponsored computer 
training school for the past 2 months, but that he had not 
been employed.  Further, the examiner stated that the veteran 
remained socially isolated with minimal interaction with his 
estranged wife, except to the extent he negotiated visits 
with the children that were with her.  The examiner also 
emphasized that the veteran had minimal involvement in 
leisure activities.

On mental status examination, the veteran was found to be 
well-groomed.  His speech was slightly slowed in tempo, but 
coherent.  Further, motor behavior was unremarkable.  
However, his affect was definitely depressed and constricted.  
Nevertheless, he denied any history of hallucinations or 
other first rank symptoms.  It was noted that he was 
excessively suspicious on occasion.  For example, he would 
sometimes pull into a parking lot or turn off onto a side 
street to see if a car which had been behind him for a while 
was following him.  Nonetheless, there was no evidence of 
obsessions, compulsions, or panic disorder.  Additionally, 
the examiner emphasized that the veteran had a chronically 
depressed mood and severe insomnia.  In fact, the examiner 
stated that the veteran was significantly more depressed than 
he was at the time of the previous examination.

Based on the foregoing, the examiner diagnosed PTSD; as well 
as cocaine dependence in sustained full remission.  The 
examiner also assigned a GAF score of 45.  It is noted that 
GAF scores of 41 to 50 reflect serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  

An SOC was subsequently promulgated to the veteran in January 
2001, although the date printed on the cover letter was 
January 23, "2000."  

The record reflects that the veteran subsequently submitted 
correspondence in February 2001 and August 2001 in regard to 
a bilateral hip claim.  No mention was made of his PTSD claim 
in these documents, or any other correspondence submitted by 
the veteran during this period.

The record also reflects that the veteran underwent a period 
of VA hospitalization beginning on May 6, 2001.  He was 
admitted following complaints of homicidal ideation with 
respect to his roommate.  He also reported having flashbacks 
and nightmares over the past few weeks.  Further, he reported 
having suicidal thoughts, and it was noted that he had a cut 
on his wrist but did not remember how it happened.  On mental 
status examination, it was noted that he was casually dressed 
and in no acute distress.  His attitude was found to be 
guarded but cooperative.  His behavior was found to be 
appropriate.  There was no psychomotor agitation or 
retardation.  Speech was coherent, with no latency or 
pressure.  Thought processes were found to be linear, 
logical, and goal directed.  No looseness of association or 
flight of ideas.  Thought content was not delusional, and no 
phobias or obsessions were noted.  Perceptions were normal, 
and he denied any auditory or visual hallucinations.  
Regarding his mood, he reported that he did not care whether 
he lived or died.  His affect was found to be dysphoric, 
tearful, and angry.  In addition, his cognition was found to 
be alert and oriented times 3.  His memory was intact, and 
his attention and concentration were found to be fair.  
Nevertheless, he had positive suicidal and homicidal 
ideations.  Discharge diagnoses were adjustment disorder with 
mixed emotional features; cocaine dependence; PTSD by 
history; and borderline personality disorder.  GAF past was 
65, and 35 at admission.

The veteran subsequently underwent a new VA PTSD examination 
in July 2001, which was conducted by the same examiner as the 
prior examinations in July 1999 and December 2000.  


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R.
 § 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a Substantive Appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file an NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute an NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

After a timely NOD is filed, the RO is to take such review 
action as is appropriate and, if the matter is not resolved 
to the claimant's satisfaction, issue an SOC.  38 U.S.C.A. § 
7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once an SOC is 
issued, the claimant must then file a Substantive Appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the SOC.  While the Board must construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than May 
6, 2001, for the assignment of his 100 percent rating for 
PTSD.

As an initial matter, the Board acknowledges that the veteran 
did submit a timely NOD to the initial rating of 30 percent 
for his PTSD, as he contended at his May 2003 hearing.  
However, the record does not reflect that he submitted a 
timely Substantive Appeal after an SOC was promulgated in 
January 2001.  In short, the veteran did not submit any 
correspondence which alleged specific error of fact or law 
within the time period required by law following the 
promulgation of the SOC.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.202.  Rather, the only correspondence the RO received from 
the veteran in the months following the SOC was in regard to 
a bilateral hip claim.  While there are VA medical records 
during this period, a thorough review of these records does 
not reflect he made any statements in regard to his PTSD that 
would constitute a valid Substantive Appeal on the issue of 
entitlement to a higher initial rating.  As such, the Board 
does not have jurisdiction to address the issue as to whether 
the veteran was entitled to an initial rating in excess of 30 
percent for his PTSD.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.

The Board acknowledges that the cover letter for the SOC 
listed the date as "2000."  However, the SOC itself was 
clearly dated in 2001, and referred to the veteran's NOD 
having been received in September 2000, noted the results of 
the December 2000 VA PTSD examination, and stated that the 
claim was considered based on all the evidence of record in 
January 2001.  Thus, this document was clearly promulgated to 
the veteran in January 2001.  As detailed in the preceding 
paragraph, the record does not show he submitted a timely 
Substantive Appeal following the promulgation of his SOC.

The record reflects that the RO received notice of the 
veteran's period of VA psychiatric hospitalization which 
began May 6, 2001, considered the report of this 
hospitalization a claim for increase pursuant to 38 C.F.R. 
§ 3.157, and assigned the 100 percent rating effective from 
that date.  Accordingly, the Board must now determine whether 
the competent medical evidence reflects that it was factually 
ascertainable that the veteran was entitled to a 100 percent 
rating for his PTSD prior to that date.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

Here, the most probative evidence regarding the severity of 
the veteran's PTSD for the period prior to May 6, 2001, is 
that of the July 1999 and December 2000 VA PTSD examinations.  
The objective findings of these examinations, as well as the 
other medical treatment records, clearly support a finding of 
30 percent, since the disability was manifest by depressed 
mood; anxiety, suspiciousness, as noted on the December 2000 
examination; and chronic sleep impairment, to include 
insomnia and nightmares.  Nothing in this medical evidence 
reflects that the veteran met the criteria for a 100 percent 
rating prior to May 6, 2001.  Simply put, prior to this date, 
the objective medical evidence does not show that the 
veteran's service-connected PTSD was manifest by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board acknowledges that the record reflects the veteran 
was unemployed during this period, that he had been homeless, 
and that he was separated from his spouse.  Further, the 
December 2000 VA PTSD examination report noted that the 
veteran remained socially isolated with minimal interaction 
with his estranged wife, except to the extent he negotiated 
visits with the children that were with her, and that he had 
minimal involvement in leisure activities.  Nevertheless, 
this examination report also noted that he was taking part in 
a VA computer training school, which is against a finding 
that he had total occupational impairment.  It appears 
unlikely that he would have been admitted to such a program 
if it were determined his occupational impairment were total.  
Moreover, the GAF scores assigned at the July 1999 and 
December 2000 VA PTSD examinations reflect that he had 
moderate to serious occupational and social impairment, but 
did not indicate that such impairment was total prior to May 
6, 2001.

The Board also finds that the veteran did not have any of the 
listed symptoms associated with the schedular criteria for a 
100 percent rating for the period prior to May 6, 2001.

The competent medical evidence does not show that he had 
gross impairment in thought processes or communication.  For 
example, the July 1999 examination found his speech was 
coherent and normal in tempo, and there was no evidence of 
psychotic symptoms, obsessions, compulsions, or formal panic 
disorder.  In addition, performance on serial 7's was done 
well.  On the subsequent December 2000 examination, his 
speech was slightly slowed in tempo, but coherent.  Further, 
there was no evidence of obsessions, compulsions, or panic 
disorder.  

The competent medical evidence does not indicate any examples 
of persistent delusions or hallucinations, grossly 
inappropriate behavior, or persistent danger of hurting self 
or others.  For example, he denied any history of 
hallucinations or other first rank symptoms at the December 
2000 VA PTSD examination.  Moreover, the Board reiterates 
that there was no evidence of psychotic symptoms on the July 
1999 examination, and both examinations found no evidence of 
obsessions, compulsions, or a panic disorder.  In addition, 
there was no evidence of current homicidal or suicidal 
ideation prior to the May 2001 VA hospitalization.

The veteran was found to be well-groomed at both the July 
1999 and December 2000 VA PTSD examinations.  As such, the 
record does not support a finding that his PTSD was manifest 
by intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).

The Board further finds that the competent medical evidence 
does not show that the veteran's PTSD was manifest by 
disorientation to time or place.  On cognitive testing at the 
July 1999 VA PTSD examination, he was found to be oriented to 
all 3 spheres.  Also, there was no indication of any such 
disorientation at the December 2000 examination.

Finally, the Board notes that the competent medical evidence 
does not show that the veteran has memory loss for names of 
close relatives, own occupation, or own name.  On the July 
1999 VA PTSD examination, immediate recall of 3 items was 
intact, and he remembered 2 out of 3 items after the 
intervening serial 7's task.  Nothing in the December 2000 
examination, or the treatment records, reflects that his PTSD 
otherwise resulted in such severe memory loss to warrant a 
100 percent rating.

In summary, the Board finds that the veteran did not perfect 
a timely appeal on the issue of entitlement to an initial 
rating in excess of 30 percent for his PTSD, and the 
competent medical evidence does not support a finding that he 
satisfied the criteria for a 100 percent rating for his PTSD 
prior to May 6, 2001.  As such, there is no legal basis to 
award an earlier effective date for this rating.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an effective date earlier than May 6, 2001, 
for the assignment of a 100 percent rating for service-
connected PTSD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



